Citation Nr: 0532940	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1943 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for PTSD and assigned 
an initial  50 percent rating, effective from November 23, 
1998.  The veteran filed a timely appeal with respect to the 
initial evaluation assigned for this condition.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).   

In February 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC)), in part, for the 
initial adjudication of a claim for a total disability rating 
based on individual unemployability (TDIU).  Other remand 
directives involved issuing a letter informing the veteran of 
the provisions of the Veterans Claims Assistance Act (VCAA), 
arranging for him to undergo further VA examination, and 
obtaining outstanding treatment records.  

Upon completion of the requested actions, in a May 2005 
rating action, the AMC granted a higher initial rating of 70 
percent for the PTSD.  The veteran has continued to appeal 
for the highest available schedular rating of 100 percent.  
See AB. v. Brown, 6 Vet. App. 35, 39 (1993) (the veteran is 
presumed to be seeking the highest possible rating for a 
disability unless he expressly indicates otherwise).  Also in 
May 2005, the AMC granted a TDIU effective from November 23, 
1998.  Accordingly, that issue is no longer before the Board.  
The AMC has since returned the claim for a higher initial 
rating for the PTSD to the Board for further appellate 
review.



The Board also reiterates (as initially mentioned in the 
February 2005 remand) that, through correspondence submitted 
in November 1999 and July 2003, the veteran appears to have 
raised additional claims for service connection for left ear 
hearing loss and dental benefits, as well as petitions to 
reopen previously denied claims for service connection for 
tinnitus and removal of a tumor from below his left eye.  
These additional claims, however, still are not before the 
Board.  38 C.F.R. § 20.200 (2005).  So they again are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran has been provided with thorough and detailed 
notice as to the evidence required to substantiate his claim 
for a higher initial rating for his PTSD, including whose 
responsibility - his or VA's, it was to obtain supporting 
information and evidence, and all relevant evidence 
necessary for a fair disposition of this claim has been 
obtained.

2.	Since the November 13, 1998 effective date of the grant of 
service connection, the veteran's PTSD has not been 
manifested by total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 
70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).



In this case, the veteran has received numerous VCAA notice 
letters during the pendency of the appeal that pertain to 
his claim for a higher initial rating, dated in July 2002, 
February 2003, November 2003 and April 2005.  In each 
instance, the veteran was provided with notice of the 
evidence needed to support his claim that was not on record 
at the time of the letter, the information and evidence VA 
would assist him in obtaining, and the information and 
evidence it was expected that he would provide.  The April 
2005 letter also included a request that he provide any 
evidence in his possession pertaining to his claim.  This 
language, in particular, satisfies the "fourth element" of 
comprehensive VCAA notice, as mentioned above.  
Additionally, he has been informed through the January 2004 
and May 2005 supplemental statements of the case (SSOCs) as 
to the criteria for establishing entitlement to a higher 
initial evaluation for his PTSD.  Accordingly, based upon 
the information set forth in the above letters, he has been 
provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1) and Pelegrini 
II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

While the timing of the VCAA notice letters in this case is 
not in accordance with the holding in Pelegrini II, the RO 
could not possibly have complied with this requirement given 
the circumstances of the present case.  The March 2000 rating 
decision on appeal was issued prior to the enactment of the 
VCAA, and therefore there obviously was no opportunity for 
the RO to provide the veteran with adequate notice of this 
law and its attendant duty to notify and assist provisions 
before the initial adjudication of the matter on appeal.  
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2004) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right to as to injure an interest that the 
statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

The record also reflects that the RO has taken sufficient 
measures to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  As indicated 
above, he has been provided with correspondence on three 
separate instances between July 2002 and November 2003 that 
addressed key provisions of the VCAA and how VA would proceed 
with the development of his claim.  Bear in mind also that in 
April 2005 the AMC issued another notice letter to him, 
following the Board's February 2005 remand request for a 
comprehensive VCAA notice letter.  In response, he submitted 
additional treatment records in January 2005, and an April 
2005 personal statement indicating that he had no further 
evidence to provide.  So he has had an adequate opportunity 
to respond to this letter prior to the AMC's issuance of the 
May 2005 SSOC.  For these reasons, the Board finds that, 
regardless of the timing of the subsequent VCAA notice 
letter, he has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA 
") (citing Pelegrini II, 18 Vet. App. at 122-24).

Furthermore, all appropriate actions have been completed in 
order to assist the veteran with the development of his claim 
for a higher initial rating for his PTSD.  The RO has 
obtained his VA outpatient (OPT) records from the Glenn Falls 
Community Based Outpatient Clinic (CBOC), a facility 
affiliated with the Albany VA Medical Center (VAMC).  The RO 
also has arranged for him to undergo numerous VA examinations 
in connection with his claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has 
submitted letters from a VA psychiatrist at the Glenn Falls 
CBOC, and various private treatment records and personal 
statements. He has also declined the opportunity to testify 
at a hearing in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Factual Background

In a letter received in November 1998, C. Bearce, a social 
worker, noted that the veteran had requested evaluation for 
possible PTSD, and for depression and chronic symptoms of 
anxiety.  A mental health evaluation of the veteran was 
conducted that indicated the presence of PTSD symptoms of 
intrusive thoughts and recollections, nightmares, avoidance 
of reminders of experiences from service, persistent 
increased arousal, hypervigilance, startle response, 
irritability, and sleep disturbance.  Also noted was a 
history of vocational instability, distrust and resentment of 
authority, survivor guilt, interpersonal problems, chronic 
anxiety, and depression.  The assessment was PTSD, chronic, 
severe, and alcohol abuse, in remission.  The social worker 
further indicated that the veteran had experienced serious 
occupational and social impairment in all areas of his life, 
including work, family relations, judgment, thinking and 
mood, for over fifty years.  

VA OPT records from the Glenn Falls Community Based 
Outpatient Clinic dated from September 1997 to December 1998, 
include an October 1998 report from A. McGinn, a psychiatrist 
treating the veteran that notes an impression of PTSD, 
anxiety disorder not otherwise specified, and ethanol abuse.  
The veteran at this time was very circumstantial and 
frequently tangential.  He denied suicidal ideation.



A May 1999 report from Dr. McGinn refers to the veteran 
taking one or more medications to control hallucinations.  A 
June 1999 note from this psychiatrist documents that the 
veteran complained of increased anxiety and feelings of 
impending doom.  He reported feeling depressed a lot of the 
time and having "bizarre" thoughts which scared him.  Some 
of these were suicidal ideation, but there was no intent or 
plan.  Subsequent records note the veteran's ongoing 
treatment for symptoms related to PTSD including persistent 
anxiety. 

In a letter dated in October 1999, this same VA psychiatrist 
noted that his clinical impression following treatment of the 
veteran was of chronic and severe PTSD secondary since World 
War II to combat experiences.  The psychiatrist stated that 
the veteran continued to experience intrusive thoughts, 
flashbacks, and nightmares on a frequent basis.  He 
experienced distress when reminded of these events and 
avoided reminders.  He tended towards social isolation and 
felt estranged from others.  The veteran had developed 
chronic anxiety and depression secondary to PTSD.  He 
complained of frequent panic attacks, and he had additional 
symptoms of insomnia, irritability, outbursts of anger, 
concentration problems, and survivor's guilt.  The 
psychiatrist also stated that the veteran had been unable to 
hold onto jobs over the years because of his PTSD, and had 
suffered occupational and social impairment with deficiencies 
in work, family relations, judgment, thinking and mood.  He 
had also suffered from impaired impulse control with chronic 
irritability, difficulty in adapting to stressful 
circumstances, and problems establishing and maintaining 
effective relationships.  

On VA examination in October 1999, the veteran reported that 
he had a spotty occupational history, and that he had last 
worked in March 1999 on a part-time basis.  He stated that he 
had a prior history of heavy alcohol use, but that he had 
ceased drinking in 1999.  On mental status examination, the 
veteran was dressed appropriately and neatly with fair to 
good activities of daily living and hygiene.  His attitude 
was entirely pleasant and cooperative, and rapport was easily 
maintained.  His mood seemed to be somewhat euthymic, 
although he reported it as being labile with frequent bouts 
of depression and/or anxiety.  His speech was spontaneous 
although at times it was circumstantial and loquacious.  
However, it was generally logical in presentation.  His 
memory in remote terms was intact, however, he reported 
recent memory impairment.  He did not appear to have any 
signs of a thought disorder, although he stated that he heard 
auditory hallucinations, especially at night.  He reported at 
times hearing his dead wife's voice, or knocks at the door 
when no one was there.  He was oriented times three.  He 
denied recent impulse control problems, although in the 
letters by his psychiatrist and social worker it was reported 
that he was frequently irritable and had temper problems in 
the past.  

The veteran stated that he was depressed at times and did 
think of suicide.  He stated that many years ago he had 
attempted to kill himself with carbon monoxide but was 
discovered by his wife.  He denied any current intent or 
plan.  There was no homicidal ideation.  He reported chronic 
sleep impairment with nightly nightmares about his 
experiences from service.  His appetite was periodically 
disturbed.

The examiner indicated that the veteran fully met the 
criteria for PTSD as described in the DSM-IV.  He further 
indicated that the veteran's recent PTSD symptoms were 
correlated with various in-service experiences that he had 
described during the examination.  The diagnosis was PTSD, 
chronic and severe, and alcohol dependence in remission since 
1989, secondary to PTSD.  Also noted were general medical 
conditions of heart problems, Legionnaires disease, and 
ambulation with a cane.  A Global Assessment of Functioning 
(GAF) score of 52 was assigned at that time, and 52 over the 
previous year.  

In a May 2000 decision, the RO granted service connection for 
PTSD, and assigned an initial 50 percent rating, effective 
from November 23, 1998. 

In his January 2001 letter, Dr. McGinn indicated that the 
veteran continued to suffer from chronic and severe PTSD.  He 
stated that the prognosis for recovery from this condition 
was poor, given the extent and duration of his symptoms.  He 
assigned a GAF score of 41.

Additional VA OPT records include a September 2003 note from 
Dr. McGinn, wherein he stated the veteran had experienced all 
of the symptoms of PTSD since his military service, and that 
only through great personal effort had he been able to work 
and raise a family.  The psychiatrist noted that in addition 
to the stated symptoms of PTSD, the veteran had suffered from 
chronic anxiety, panic attacks and depression, all secondary 
to PTSD.  He related that these conditions had adversely 
affected the veteran's ability to function appropriately, and 
that the veteran had suffered from chronic suicidal ideation.  
The veteran had also admitted to chronic irritability which 
had interfered with personal relationships, and to behavior 
which in the past had led to physical altercations with 
others.  It was further noted that the veteran's speech was 
at times circumstantial to the point of becoming irrelevant, 
and he was neglectful of his personal appearance.  The 
psychiatrist also expressed the opinion that the veteran's 
PTSD was responsible for his inability to work, because he 
was no longer able to tolerate the emotional stress of work, 
and because his emotional stress had affected the 
cardiovascular system, both causing and exacerbating 
hypertension.     

An October 2004 outpatient progress note from a social worker 
at the Glenn Falls CBOC, reflects that the veteran's affect 
was appropriate.  Mood was depressed, irritable and anxious.  
Speech was normal, and thought process was intact.  Delusions 
and hallucinations were not present.  There was no indication 
of suicidal or homicidal ideation.  The veteran was fully 
oriented to time, place and person.  Memory and cognitive 
function each appeared intact.  Judgment and insight were 
also intact.  The veteran reported continuing to experience 
nightmares and flashbacks.  It was noted that further 
outpatient therapy would be scheduled.  A November 2004 
report from this social worker notes an impression of 
prolonged PTSD, and also indicates a GAF score of 45.  The 
report of a December 2004 counseling session with a VA 
psychologist notes that the veteran's current symptoms were 
anxiety, rage reactions, reduced concentration, sleep 
disturbance, a sense of foreshortened future, and tangential 
speech.  He was cognitively intact on gross interaction, 
retained a small supportive social network, had personal 
transportation and continued to drive, and participated in 
various social and recreational activities.  The impression 
was of a history of chronic PTSD, anxiety, and 
alcohol/prescription drug abuse in remission.  

A report dated the next month from a psychiatric nurse 
practitioner reflects continuing complaints of anxiety, 
irritability, intrusive recollections, and nightmares.  The 
assessment was chronic PTSD.  A January 2005 progress note 
from a psychologist at the Glenn Falls CBOC also indicates 
that the veteran complained of high levels of anxiety, 
significant startle response, some interpersonal 
irritability, an apparent hypnopompic hallucination of his 
deceased wife, disturbing dreams of experiences from military 
service, and intrusive thoughts of traumatic events.   

The report of an April 2005 VA examination notes the 
veteran's report of a history of outpatient counseling at VA 
medical facilities since 1998.  He indicated with regard to 
his employment history that he had numerous jobs throughout 
his life and did not work at any one company for more than a 
year and a half.  He further stated that he currently had no 
friends.  He did have a girlfriend who lived in the same 
building where he resided.  The examiner noted that the 
veteran appeared casually dressed, and displayed good 
grooming and hygiene.  He looked to be his stated age and was 
essentially unremarkable in his physical appearance.  The 
veteran stated that he had great difficulty with mobility, 
and reported a history of vertigo and falling down as a 
result.  

Mental status examination revealed that the veteran was alert 
and oriented, and did not display any obvious deficits in 
thinking or memory.  He spoke in a clear-voiced tone and at 
an average rate of speed without speech impediment.  His 
speech was logical but somewhat unfocused.  He tended to 
ramble.  He described his typical mood as chronically anxious 
and impatient, and his temper as full of rage.  He reported 
that he experienced anxiety attacks for a variety of reasons.  
He described his appetite as terrible.  He stated that he 
suffered from insomnia, and described his energy level as 
low.  He reported that his level of concentration was 
minimal, although the examiner observed that the veteran was 
quite cognitively intact and did not display any evidence of 
dementia.  The veteran denied any recent suicidal ideation or 
intent, and any history of homicidality.  He also reported a 
history of both flashbacks and nightmares related to his 
experiences in service.  When asked about his hobbies, he 
stated that he enjoyed doing crossword puzzles, but that he 
could not do them anymore, and that he had recently spent 
much time reading books.  It was noted that the veteran was 
competent to manage his own funds.

The examiner rendered a diagnosis of PTSD, chronic; alcohol 
dependence (in recovery since 1989); and personality 
disorder, not otherwise specified.  Also noted as general 
medical conditions affecting the veteran were a heart 
condition, no teeth, and vertigo; and as psychosocial and 
environmental problems, failing health, girlfriend's 
dementia, and limited income.  A GAF score of 40 was 
assigned, which the examiner noted represented major 
impairment of functioning.  The examiner further indicated 
that the veteran appeared to struggle with chronic anxiety 
and may have suffered from a mood disorder which had never 
been diagnosed or treated.  He also expressed the opinion 
that the veteran was unemployable at that time, due to his 
advanced age and physical impairment, as well as 
psychological difficulties.    

In a May 2005 rating decision, the RO granted a higher 70 
percent initial rating for PTSD, effective from November 23, 
1998.

Governing Laws, Regulations, and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).



As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran's service-connected PTSD has been rated as 70 
percent disabling since the effective date of the grant of 
service connection, under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, according to a General Rating Formula for 
Mental Disorders.   

Under that formula, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.    



In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

In the present case, the clinical findings of record with 
regard to the veteran's diagnosis and treatment for PTSD, 
since the November 1998 effective date of the grant of 
service connection, are consistent with no more than the 
currently assigned 70 percent evaluation.   

As indicated above, at the time of the November 1998 
effective date of the grant of service connection, as 
indicated in the report of a VA social worker, the veteran's 
PTSD was primarily manifested by symptoms of intrusive 
thoughts, avoidance of reminders of service, sleep 
disturbances, chronic anxiety, depression, increased arousal, 
hypervigilance, startle response, and irritability.  A June 
1999 VA psychiatrist's report also indicates that the veteran 
reported having "bizarre" thoughts, some of which involved 
suicidal ideation, though with no intent or plan. Subsequent 
progress notes from this psychiatrist reflect a tendency 
towards social isolation, and impaired impulse control.  The 
Board notes that each of these symptoms, while indicative of 
significant psychiatric impairment, fall within the purview 
of those symptoms for which a 70 percent rating is warranted.  
They are not outside this category level of rating, rather 
fully contemplated by it.

The report of the October 1999 VA examination indicates 
symptoms similar to those noted above as associated with the 
veteran' PTSD - specifically, chronic sleep impairment and 
bouts of depression and anxiety.  The examiner further noted 
additional symptoms of reported thoughts of suicide, with no 
intent or plan, and auditory hallucinations at times.  
However, he also indicated the veteran was dressed 
appropriately with fair to good activities of daily living 
and hygiene.  His mood, at least on the surface, appeared 
euthymic, and he was oriented times three (i.e., to time, 
place and situation).  His speech was spontaneous, and 
although circumstantial at times, generally logical in 
presentation.  He denied impaired impulse control.  There 
also did not appear to be any recent memory impairment.

These findings overall are consistent with the assigned 70 
percent disability rating. While the symptoms of reported 
suicidal ideation and some auditory hallucinations that were 
noted above on examination might initially indicate more 
serious impairment, the medical evidence since October 1999 
does not show a continuation of these symptoms to the extent 
that a higher disability rating would be warranted.  

VA OPT records since the date of the October 1999 examination 
include a psychiatrist's September 2003 observation that the 
veteran had circumstantial speech, suicidal ideation, and a 
neglected personal appearance.  A VA psychologist in January 
2005 noted a hypnopompbic (i.e., on transition from sleep to 
wakefulness) auditory hallucination, however, other VA 
treatment providers who evaluated him during this time period 
noted the absence of any hallucinations as well as suicidal 
ideation. 

Moreover, the April 2005 VA examination report, which 
provides the most comprehensive and well-supported evaluation 
of the veteran's PTSD with respect to the recent severity of 
this condition, reflects that he was alert and oriented and 
had no apparent deficits in thinking or memory.  Speech was 
logical, even if somewhat unfocused.  He was cognitively 
intact and did not display any evidence of dementia.  He 
denied any recent suicidal ideation or intent, or history of 
homicidality.  The examiner did not observe or report any 
hallucinations or delusions.  The veteran said he continued 
to experience anxiety attacks, flashbacks, insomnia, and 
sleep disturbances.  And while he indicated that he did not 
have any friends, he did have a relationship with a long-term 
girlfriend.  He was deemed competent to manage his own funds, 
too.



The above findings correspond to a level of psychiatric 
impairment that is most consistent with a 70 percent 
disability rating -- or in other words, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

The veteran also has not been shown to have those symptoms 
that are indicative of the maximum assignable 100 percent 
evaluation for his service-connected psychiatric disability.  
In particular, he has not manifested any of the following 
symptoms:  gross impairment in thought processes or 
communication; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  While some 
treatment providers have noted suicidal ideation, they have 
generally indicated this is with no intent or plan, and 
during the most recent VA examination the veteran denied any 
suicidal ideation.  Thus, the extent of this symptom does not 
suggest persistent danger of hurting oneself or others, which 
is another component included in the rating criteria for a 
100 percent disability rating under DC 9411.  Likewise, while 
the October 1999 examiner noted auditory hallucinations at 
times, the only subsequent notation as to this symptom was a 
January 2005 report of a hypnopompbic auditory hallucination, 
and no such condition was noted on examination in April 2005, 
so there is also no support for a finding of "persistent" 
hallucinations or delusions.  

Additionally, the veteran's assigned GAF scores in this case 
are consistent with the currently assigned 70 percent 
evaluation.  Specifically, the record reflects that the 
October 1999 VA examiner has assessed a score of 52; various 
treatment providers at the Glenn Falls CBOC have assigned 
scores in the 41 to 50 range; and the April 2005 examiner 
assessed a score of 40.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  GAF scores of 41 to 50 are indicative of 
serious impairment in social, occupational, or school 
functioning.  GAF scores of 31 to 40 are indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  In this case, the score of 52 
assigned by the October 1999 examiner, and subsequent scores 
by VA treatment providers are clearly consistent with the 
veteran's 70 percent disability rating.  

While the most score of 40 assessed in April 2005 generally 
may represent either a 70 or 100 percent level of disability, 
under the present circumstances it does not support any 
higher evaluation.  In this respect, when evaluating a mental 
disorder, VA should consider all the evidence of record that 
bears on occupational and social impairment, rather than 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  Here, 
the actual symptoms documented in the April 2005 examination 
report indicate an overall degree of disability that would 
not warrant any higher evaluation, notwithstanding the GAF 
score assigned.  Also, this examiner has apparently assigned 
a GAF score of 40 on the basis of one or more physical health 
conditions, as well as psychiatric impairment due to PTSD.  
So the PTSD was not the lone factor in this score.

Consequently, the medical evidence does not provide a basis 
for the assignment of the maximum available schedular rating 
of 100 percent for the veteran's PTSD.  

The veteran also has not been shown to warrant consideration 
for an extra-schedular evaluation for his service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) at any 
point since the effective date of the grant of service 
connection. Prior to addressing the application of the 
provisions for assignment of an extraschedular rating to the 
instant case, it should be reiterated that he already is 
currently receiving a TDIU, effective from November 23, 1998.  
A TDIU generally may not be assigned concurrently with a 100 
percent schedular rating already in effect for a service-
connected disability (see 38 C.F.R. § 4.16(a); VAOPGPREC 6-99 
(June 7, 1999)) -- however, the veteran may request a 
100 percent extraschedular rating for his psychiatric 
disability notwithstanding the prior grant of a TDIU as this 
rating represents the greater benefit.  See, too, Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001) (also discussing the 
interplay between a TDIU and a 100 percent schedular or 
extraschedular rating).

With regard to whether the present case warrants referral to 
the RO for consideration of an extraschedular rating, the 
medical evidence does not reflect marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  A September 2003 psychiatrist's 
progress note reflects his opinion that the veteran's 
impairment due to PTSD symptoms was a significant reason for 
his inability to work.  More recently, however, the April 
2005 VA examiner expressed the viewpoint that the veteran 
was unemployable as a result of his advanced age and physical 
impairment, as well as psychological difficulties.  He also 
has been shown on examination to be cognitively intact, with 
no apparent deficits in his thinking or memory, and to have 
speech that is logical and relevant.  Thus, the extent of 
impairment in his employment capacity that is related to his 
PTSD, exclusively, is appropriately represented through the 
70 percent rating that has already been assigned for this 
disability.  See 38 C.F.R. § 4.1 ("[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Additionally, there is no indication his 
PTSD has necessitated frequent periods of hospitalization 
(the vast majority of his treatment and evaluation has been 
on an outpatient, as opposed to inpatient, basis), or 
otherwise rendered impracticable the application of the 
regular schedular standards.  

In the absence of the evidence of such factors that would 
show an exceptional or unusual disability picture, the Board 
is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



For the above reasons, an initial evaluation higher than 70 
percent for PTSD is not warranted.  The preponderance of the 
evidence is against the veteran's claim for a higher rating, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


